     Case:18-40873-EJC Doc#:52 Filed:12/20/18 Entered:12/20/18 14:37:17                           Page:1 of 1


                           UNITED STATES BANKRUPTCY COURT
                                              Southern District of Georgia

In re:                                                                      Case No.: 18−40873−EJC
Mark Edward Hogg
       Debtor                                                               Judge: Edward J. Coleman III
                                                                            Chapter: 13
                                                   NOTICE OF HEARING


Notice is given that a hearing shall be held on:

                                           January 10, 2019 , at 10:30 AM
                    Bankruptcy Courtroom Rm 228, U.S. Courthouse, 125 Bull St., Savannah, GA 31401

to consider and act upon the following:
Debtor's Request to be Heard on Trustee's Notice of Non− Compliance




                                                                          Lucinda Rauback, CLERK
                                                                          United States Bankruptcy Court
                                                                          125 Bull St, Rm 213
                                                                          P.O. Box 8347
                                                                          Savannah, GA 31412


Dated December 20, 2018




13−36 (Rev. 08/16) EKB
